Citation Nr: 0729620	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin disability 
secondary to herbicide exposure. 

3.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from February 1965 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
veteran testified before a Decision Review Officer at the RO 
in November 2005 and before the undersigned at the RO in 
April 2007.  Both transcripts are included in the record.  
The veteran also submitted additional medical evidence in 
April 2007 along with a written statement waiving initial 
consideration of such evidence by the RO.    

In the current appeal, it is unclear whether the RO reopened 
the veteran's service-connection claim for PTSD; however, the 
Board does not have jurisdiction to consider a claim that has 
been previously adjudicated unless new and material evidence 
is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, although the RO in the current appeal has 
apparently reviewed this claim on a de novo basis, the issue 
is as stated on the title page.


FINDINGS OF FACT

1.  The RO denied the veteran's application to reopen his 
service connection claim for PTSD in on the basis that there 
was no evidence corroborating the claimed in-service 
stressors; the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

2.  Evidence associated with the record subsequent to the 
March 2002 rating decision either duplicates or is cumulative 
of evidence already of record, does not tend to corroborate 
the claimed in-service stressors, and does not raise a 
reasonable possibility of substantiating the claim.

3.  At an April 2007 hearing, the veteran indicated that he 
wanted to withdraw his appeal seeking entitlement to service 
connection for skin disability and depression, and the Board 
received such request prior to the promulgation of a 
decision.


CONCLUSIONS OF LAW

1.  The March 2002 decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 1991 & West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001 & 2006).

2.  Evidence received since the March 2002 RO decision 
denying service connection for PTSD is not new and material, 
and the veteran's claim has not been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for withdrawal of a Substantive Appeal 
pertinent to the issues of entitlement to service connection 
for skin disability and depression have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.

Kent v. Nicholson, 20 Vet. App. 1 (2006), addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in June 2004 and August 
2004.  Collectively, these letters informed the veteran to 
send any pertinent evidence in his possession, informed him 
of the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  He was also given the 
requirements set forth above in Kent. Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service records, service medical records, private medical 
records, VA medical records, records from the Social Security 
Administration, internet article, statements from the 
veteran's mother, and statements and testimony from the 
veteran and his spouse in support of his claim.  The Board 
finds that VA has satisfied its duty to notify and to assist.  
All obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

To the extent the Board is denying or dismissing the 
veteran's claims, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004);  Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2006) (harmless error).

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

II. New and Material Evidence to Reopen

By way of history, the claims folder shows that the veteran 
filed a service connection claim for PTSD in June 1991.  The 
RO denied the veteran's service connection claims in an 
October 1991 rating decision.  Notice of this decision was 
issued to the veteran that same month; however, no appeal was 
received.  Prior unappealed decisions of the RO are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1991).

The veteran applied to reopen his service connection claim 
for PTSD, but was denied in rating decision dated in April 
1994, July 1999, and lastly in March 2002.  The RO's denial 
to reopen the veteran's service connection claim for PTSD in 
March 2002 is final.  38 U.S.C.A. § 7105 (West 1991 & West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001 & 2006).  

While the RO determination in March 2002 is final, if new and 
material evidence is presented or secured with respect to 
this claim, which have been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  Manio 
v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In short, evidence associated with the claims folder 
subsequent to the March 2002 decision either duplicates or is 
cumulative of evidence already of record, does not 
corroborate the claimed in-service stressors, and does not 
raise a reasonable possibility of substantiating the claim.  
As such, the evidence received after the March 2002 rating 
determination is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim.  38 U.S.C.A. § 5108.  Accordingly, the claim 
on appeal must be denied.

The evidence before VA at the time of the prior final 
decisions consisted of the veteran's service medical records, 
service records, post-service medical records from VA, a 
private medical statement dated in May 1993, a statement from 
L. B. dated in August 1998, and the veteran's own statements.  
The evidence showed that the veteran had been diagnosed with 
PTSD and was receiving treatment.  The claimed in-service 
stressors were noted in a September 1991 VA examination 
report where the veteran reported that there were rocket 
attacks at Nha Be base when he was stationed there from 
January to March 1967.  He also claimed that another soldier 
tried to choke him in bed on one occasion.  He also performed 
clean up duty after a helicopter was shot down and the crew 
was lost.  In VA treatment records, specifically dated in 
September 1998 and October 1998, the veteran stressors 
included the guilt over the death of his friend who died in 
Vietnam; a PT Board crew attempted to murder the veteran 
after refusing him permission to cross; arresting a 
Vietnamese man who was later pulled from the water where he 
was missing ears and nose; and witnessing a man at whom he 
was shooting collapse.  The stressors upon which his 
diagnosis had been based, however, had not been verified as 
occurring during service, and the claim was denied.  

The Board finds that the evidence received since the last 
final decision is  cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim  as new and material evidence sufficient to reopen the 
claim has not been received.  

A number of documents were submitted and incorporated into 
the record subsequent to the last final decision.  In 
pertinent part, VA treatment records through March 2007 were 
received.  Other documents received since the last final 
decision includes records from the Social Security 
Administration (SSA), a statement from the veteran dated in 
November 2004 with an internet article regarding Nha Be Naval 
Support Activity Base, a statement from the veteran's mother 
dated in September 2005, testimony and statements from the 
veteran at both hearings, and VA medical statements from the 
veteran's treating physician dated in December 2006 and March 
2007.     

None of the above records submitted since the last final 
rating decision tends to corroborate the veteran's claimed 
in-service stressors.  While the additionally submitted 
medical records, including records from SSA, demonstrate that 
the veteran received treatment for PTSD, these records do not 
verify that the stressors upon which his diagnosis was based 
occurred during service.  Accordingly, they are largely 
cumulative of evidence already of record, and do not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim.  The evidence at the time of the 
previous final denial showed that the veteran had PTSD, so 
the new evidence showing that the veteran received treatment 
for PTSD does not relate to any unestablished fact necessary 
to substantiate the claim.  The claim for service connection 
for PTSD therefore cannot be reopened on the basis of these 
medical records.  See 38 C.F.R. § 3.156(a).

The statement from the veteran's mother and the testimony 
from the veteran's wife are new evidence.  However, this 
evidence is not material as neither his mother nor wife 
corroborated the claimed in-service stressors, but only 
described their observations of the veteran's behavior 
following separation from service.  The claim cannot be 
reopened based upon this evidence.  Id.

The internet website documents describe emails from 
individuals who recalled their service at Nha Be in Vietnam.  
The only pertinent record is one individual who recalled that 
Nha Be base was under attack several times in 1968.  This 
evidence does not tend to corroborate the veteran's claimed 
in-service stressors as the veteran served at Nha Be base in 
1967.  Thus, the claim cannot be reopened based on this 
evidence.  See 38 C.F.R. § 3.156(a).

The veteran added new claimed in-service stressors in his 
testimony before the undersigned in April 2007.  The veteran 
attested that he saw a body floating in the delta at Nha Be 
in Vietnam.  (T. 4).  This occurred sometime in September or 
October 1967.  (T. 5).  He recalled the shooting of a 
Sergeant at Nha Be base and civilian contractor who was 
murdered at Saigon.  (T. 5).  He did not recall the name of 
the Sergeant and only knew the civilian contractor's first 
name (Frank).  (T. 8-9).  He did not see the shootings.  (T. 
9).  

The Board notes that where a determination is made that the 
veteran did not engaged in combat with the enemy or claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, there is no indication in the veteran's service 
records that he engaged in combat.  While the record 
demonstrates that the veteran served in Vietnam, there are no 
decorations, awards or other indicia to demonstrate that the 
veteran was in combat.  In his testimony before the 
undersigned, the veteran stated that he performed security 
duties at Nha Be base.  (T. 9).  Combat service is not shown 
in the claims folder.  The Board finds no objective evidence 
of record that the veteran engaged in combat with the enemy.  
As such, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.    

Here, the veteran has submitted no service records or other 
corroborative evidence which tends to substantiate or verify 
the veteran's statements as to the occurrence of the claimed 
stressors.  They do not include additional detail which would 
assist in their corroboration and are not themselves 
corroborative of the previous descriptions of stressor 
events.  The additional stressors described do not raise a 
reasonable possibility of substantiating the claim.  

Although the veteran has submitted new evidence that was not 
before the RO at the time of the last final decision, this 
new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim.  In light 
of the evidence, it is the determination of the Board that 
new and material evidence has not been submitted.  Thus, the 
claim for service connection for PTSD is not reopened and the 
benefits sought on appeal remain denied.

III.  Withdrawn Claims

The veteran perfected appeals from November 2004 and December 
2006 rating decisions that, in pertinent part, denied service 
connection for skin disability (November 2004) and depression 
(December 2006).  At the time of the April 2007 hearing, the 
veteran indicated that he was withdrawing these issues.  An 
appeal may be withdrawn at a hearing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2006).  The veteran's withdrawal at the April 2007 hearing 
is valid.  Once the veteran withdrew these issues, there 
remained no allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review the issues of entitlement to service connection for 
skin disability and depression on appeal; these issues are 
dismissed.  38 U.S.C.A. § 7105 (West 2002).


ORDER

New and material evidence not having been received, the claim 
for service connection for post-traumatic stress disorder 
(PTSD) is not reopened, and is accordingly denied.

Service connection for seborrheic dermatitis, verruca 
vulgaris pyogenic granuloma, nummular eczema and/or 
folliculitis secondary to herbicide exposure (skin 
disability) and depression are dismissed. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


